Citation Nr: 1233391	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1942 to November 1945.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in part, denied the Veteran's service-connection claim for thoracic spine degenerative disc disease (claimed as back problems).  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

In September 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran asserts that he has a current back disability that had its onset in, or is otherwise related to his period of active duty service from 1942 to 1945.  More specifically, the Veteran reports that he sustained an injury to his back in a light tank driving accident during training operations in 1943, where his tank rolled over while he was inside.  See the Veteran's September 2010 Statement in Support of Claim; see also the September 2012 hearing transcript, page 3.  The Veteran has indicated that he has had back pain continuously since that time, and his spouse has confirmed that for the span of their 47 year marriage, she has seen the Veteran suffer on and off with his back, with additional numbness in his right leg.             See the September 2012 hearing transcript, pages 3-5.  

The medical treatment reports of record confirm that the Veteran does in fact have degenerative disc disease of the thoracic spine with right lower extremity paresthesias.  See, e.g., the Veteran's October 5, 2010 VA Medicine Clinic Note [referencing results of a July 2010 chest x-ray].  The Veteran's service records however include no documented complaints of, or treatment for any injury to the back.  The Veteran has asserted that he was given aspirin for pain at the time of his in-service injury, and did not seek additional medical attention for fear of being separated from his unit.  See the September 2012 hearing transcript, page 3.  

The Veteran and his spouse have provided competent testimony as to the circumstances of the Veteran's claimed in-service back injury, and his ongoing back pain symptoms from the time of this injury to the present day.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  At this time, the Board finds no reason to deem such observations to be not credible.  

The Veteran has not been afforded a VA examination to assess the nature and etiology of his current back disability.  A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Given that the Veteran has a current diagnosis of degenerative disc disease of the thoracic spine, and that the lay evidence of record includes the Veteran's competent descriptions of an in-service back injury, and his and his spouse's competent observations of continuous symptoms of back pain and right leg numbness for decades following his active duty service to the present day, the Board finds that a VA examination is in fact necessary to determine whether the Veteran has a current back disability that had its onset in, or are otherwise related to his active duty service.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should contact the Veteran 
and request that he identify any additional medical treatment he has received for his back disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The Veteran should then be afforded a VA 
examination, preferably at the Twin Falls, Idaho Outpatient Clinic (if feasible), to assess the current nature and etiology of his claimed back disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or better probability) that the Veteran's current back disability, or its symptoms, had onset during the Veteran's active duty military service, to include as due to the in-service injury to his back in a light tank driving accident as he so describes.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



